Citation Nr: 0623219	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for benign prostatic 
hypertrophy.

3.  Entitlement to service connection for an acquired 
neurological disorder manifested by chronic headaches.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran retired from active duty October 1977 after 
serving almost 21 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.

The issue of entitlement to service connection for coronary 
artery disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

That veteran appears to have claimed entitlement to service 
connection for a seizure disorder.  See June 2006 informal 
hearing presentation, October 2002 VA examination report.  As 
this claim is not inextricably intertwined with his other 
claims, the claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Competent, probative evidence does not establish that the 
veteran's diagnosed benign prostatic hypertrophy or his 
chronic headaches were acquired during his active military 
service or could be otherwise attributable to his military 
service.

2.  Competent medical evidence does not reveal a current 
diagnosis of an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  Benign prostatic hypertrophy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  A neurologic disorder manifested by headaches was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  Service connection is not warranted for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

The veteran asserts that he has a prostate disability, 
neurologic disorder, and a psychiatric disorder as the result 
of his military service.  The evidence does not demonstrate 
that the veteran has the requisite medical training or 
expertise that would render his opinion competent in this 
matter.  As a layman, he is not qualified to render opinions 
as to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, while the veteran is 
competent to describe his symptoms, he is not competent to 
diagnose a disability or render a medical opinion as to the 
etiology of a disability.

Benign Prostatic Hypertrophy

Reports of medical examination indicate that the veteran's 
genitourinary system was clinically evaluated as normal in 
July 1954, June 1956, September 1963, October 1967, November 
1967, and June 1969.  An August 1960 report of medical 
examination indicates he had an enlarged testicular cord.  
His October 1967 report of medical history reflects that he 
reported he had or had had frequent or painful urination.  
His service medical records reflect treatment for chronic 
urethritis and prostatitis.  In October 1967 his prostate was 
boggy and slightly enlarged but non-tender.

A March 1999 private medical record indicates the veteran 
underwent a transurethral resection of the prostate due to a 
diagnosis of benign prostatic hypertrophy.  The October 2002 
VA genitourinary examination report contains an assessment of 
a history of benign prostatic hypertrophy but the examiner 
indicated the veteran's prior history of urethritis was not 
the etiology of his prostatic hypertrophy.  As the competent 
medical evidence fails to indicate the veteran's benign 
prostatic hypertrophy had its onset during his military 
service or could be otherwise attributable to his service, 
the weight of the evidence is against his claim for service 
connection and this appeal is denied.  

Chronic Headaches

The veteran's service medical records reveal periodic 
complaints of headaches but do not contain a diagnosis of a 
neurologic disorder manifested by headaches.  An August 1975 
narrative summary indicates the veteran was psychiatrically 
admitted for hospitalization due to possible alcohol 
withdrawal.  The summary also indicates he had hit his 
forehead and nose on a sergeant's desk during an alleged 
grand mal seizure several days prior to admission.  His 
current private medical records reveal complaints of severe 
headaches, usually in conjunction with treatment for his 
diagnosed heart disability.  The December 2002 VA neurologic 
disorders examination report contains an impression of 
chronic headaches but the examiner indicated the etiology was 
not secondary to the veteran's 1975 head injury.  As the 
competent medical evidence fails to indicate the veteran's 
chronic headaches are etiologically related to his military 
service, the weight of the evidence is against his claim for 
service connection and this appeal is denied.  


An Acquired Psychiatric Disorder

The veteran's service medical records indicate he was 
hospitalized for psychiatric treatment in August 1975.  
However, the current medical evidence fails to reveal the 
diagnosis of an acquired psychiatric disorder.  See November 
2003 VA mental disorders examination report.  While his 
private treatment records indicate he was prescribed an anti-
anxiety medication in 1998 and 1999, the records do not 
contain a diagnosis of a chronic psychiatric disability.  The 
diagnosis of a current chronic disability is requisite for 
service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Absent evidence of a competent medical 
diagnosis of a current, chronic psychiatric disorder, there 
is no basis to establish service connection for an acquired 
psychiatric disorder.  In short, the weight of the evidence 
is against the veteran's claim and this appeal is denied.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran filed his service connection claims prior to the 
enactment of the current statute and regulation governing 
VA's duty to assist with his claims.  However, he was 
subsequently notified by letters in April 2001 and July 2003 
of the evidence needed to establish service connection.  The 
letters and detailed the evidence of record, notified him of 
the evidence VA would seek and the evidence he was required 
to submit, and requested he identify or submit any of the 
needed evidence.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Under these 
circumstances, the Board considers VA's notice requirements 
are met and any issue as to timing to be harmless.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claims, he was not 
provided with notice of any effective date criteria or the 
rating criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite inadequate notice provided to the 
veteran on these latter elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  To the extent that the weight of the evidence is 
against the veteran's service connection claims, any 
questions as to any appropriate effective dates and potential 
ratings are rendered moot.  Under these circumstances, the 
Board is satisfied that any issue as to the completeness of 
the notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with the claims decided herein and the resulting 
reports, as well as his service medical records and 
identified private medical evidence, have been associated 
with the claims file.  Attempts to obtain military records of 
retiree healthcare have been unsuccessful and the veteran was 
so notified in an August 2000 rating decision.  See also May 
2001 retired records request.  As such, a remand for any 
additional records would serve no useful purpose and would 
only impose unnecessary burdens on VA and the veteran.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  As the veteran has 
not identified or authorized VA to obtain any additional 
evidence pertinent to the claims decided herein, no further 
assistance to the veteran regarding development of evidence 
is required.


ORDER

Service connection for benign prostatic hypertrophy, a 
neurologic disorder manifested by headaches, and an acquired 
psychiatric disorder is denied.


REMAND

The veteran argues that his currently diagnosed coronary 
artery disease had its onset while he was in the military.  
His service medical records contain references to numerous 
complaints of chest pain but an October 1977 record indicates 
an electrocardiogram was performed and contains an assessment 
of non-cardiac chest pain.  A June 1961 consultation request 
references a provisional diagnosis of hypertension but the 
resulting consultation report did not result in such a 
diagnosis.  Instead, the consultation report indicates labile 
elevated blood pressure.  
 
A June 1999 letter from a private medical provider reflects 
the physician indicated that the veteran's current medical 
problems are more likely than not connected to his 
hypertension that was diagnosed and treated in service.  
However, the service medical records do not reflect the 
veteran actually was diagnosed with hypertension.  
Nevertheless, a VA examination is in order to determine 
whether the veteran's currently diagnosed disability is 
etiologically related to his in-service complaints and labile 
elevated blood pressure.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for VA heart 
examination.  After reviewing the 
evidence of record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran's 
diagnosed coronary artery disease at 
least as likely as not (50%) is 
etiologically related to his military 
service, to include labile elevated blood 
pressure.

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

2.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits and all 
evidence received since March 2004.  The 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


